Name: Commission Regulation (EC) No 1352/94 of 13 June 1994 laying down definitive measures on the issuing of STM licences for beef and veal in trade with Spain
 Type: Regulation
 Subject Matter: international trade;  animal product;  Europe
 Date Published: nan

 No L 147/4 Official Journal of the European Communities 14. 6 . 94 COMMISSION REGULATION (EC) No 1352/94 of 13 June 1994 laying down definitive measures on the issuing of STM licences for beef and veal in trade with Spain Whereas, as a definitive measure as referred to in Article 85 (3) of the Act of Accession, in order to avoid a prolonged interruption of trade with Spain, athorization should be given for the lodging of STM licence applica ­ tions from 15 June 1994 and for the quantities for which STM licences are actually issued to be counted against the indicative ceiling set aside for the fourth two months of 1994 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 (3) thereof, Whereas Commission Regulation (EEC) No 1112/93 of 6 May 1993 laying down detailed rules for the application of the supplementary trade mechanism in the beef and veal sector between the Community as constituted on 31 December 1985 and Spain and Portugal and repealing Regulations (EEC) No 3810/91 and (EEC) No 3829/92 ('), as last amended Regulation (EC) No 936/94 (2), set the indicative ceilings applicable in the beef and veal sector and the maximum quantities for which STM licences may be issued every two months ; Whereas STM licences issued in response to applications lodged on 3 May 1994 in Spain have exhausted that frac ­ tion of the indicative ceiling set aside for the third two months of 1994 for live animals ; Whereas the Commission accordingly adopted, by an emergency procedure, appropriate interim protective measures by Regulation (EC) No 1040/94 (3); whereas definitive measures must be adopted ; whereas, in view of the situation of the market, an increase in the indicative ceiling cannot be contemplated ; HAS ADOPTED THIS REGULATION : Article 1 Further applications for STM licences may be lodged from 15 June 1994. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 June 1994. For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 113 , 7. 5 . 1993, p . 10 . (2) OJ No L 107, 28 . 4. 1994, p . 27 . 0 OJ No L 113, 4. 5 . 1994, p . 10 .